        Case 4:09-cv-05718-SBA Document 111 Filed 02/17/21 Page 1 of 2



 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                       OAKLAND DIVISION
 7

 8 NETLIST, INC.,                                      Case No: 4:09-cv-05718 SBA
 9                Plaintiff,                           ORDER REOPENING CASE
10         vs.
11 GOOGLE LLC,

12                Defendant.
13
     AND RELATED COUNTERCLAIM.
14

15          Pursuant to the Court’s order dated January 26, 2011, this patent infringement action
16   has been stayed pending reexamination proceedings. Dkt. 68. On February 16, 2021, the
17   parties filed a Joint Notice advising the Court that the reexamination proceedings have
18   concluded and that all related appeals have been exhausted. Dkt. 110. The parties request
19   that the Court reopen the action and schedule a case management conference.
20          Pursuant to the parties’ joint notice, IT IS HEREBY ORDERED THAT the instant
21   action be REOPENED and restored to the Court’s active civil docket. The stay entered on
22   January 26, 2011 is VACATED.
23          The parties shall appear for a telephonic Case Management Conference on March
24   11, 2021, at 2:45 p.m. At least seven (7) calendar days prior to the conference, the parties
25   shall meet and confer and file a Joint Case Management Conference Statement that sets
26   forth the status of the case and proposes a schedule.
27          Counsel shall join the conference line (888) 684-8852 promptly at the date and time
28   specified. The access code to join the conference is 7281326. Please be advised that
        Case 4:09-cv-05718-SBA Document 111 Filed 02/17/21 Page 2 of 2



 1   conferences in other cases may precede and/or follow the conference scheduled in this case.
 2   When connecting, you may hear music and/or another conference; please be patient and
 3   wait for your case to be called before making an appearance. When your case management
 4   conference concludes, please exit without delay to clear the line for other proceedings.
 5          IT IS SO ORDERED.
 6   Dated: 02/17/2021                                  ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
 7
                                                        Senior United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
